Citation Nr: 0717294	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-43 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Evaluation of diabetes mellitus, type II, currently rated 
as 20 percent disabling.

2.  Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD) and asthma.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veteran Services


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
November 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

A Travel Board hearing before the undersigned Veterans Law 
Judge was held in April 2006.  A transcript of the hearing 
has been associated with the claim file.

In August 2006 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus, type II, requires the 
use of insulin and a restricted diet, but does not require 
the regulation of activities.

2.  A respiratory disability, to include chronic obstructive 
pulmonary disease (COPD) and asthma, was not manifest in by 
service and is not attributable to service, to include 
exposure to Agent Orange.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.120, Diagnostic 
Codes 7913 (2006).

2.  A respiratory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of evaluation of diabetes mellitus, type II, and 
service connection for a respiratory disability.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letters of June 
2003 and August 2003 the appellant was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant, what evidence the VA 
would attempt to obtain on his behalf, and what evidence was 
to be provided by him.  In addition, the appellant was 
informed of the specific law applicable to the claim.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The VCAA notice predated the rating 
decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in June and August 2003 specifically described 
the evidence needed to establish entitlement and requested 
that the appellant send the RO what it needs in conjunction 
with providing a description of evidence that would be 
relevant to the appellant's claim.  Therefore, the Board 
finds that the letters as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  Dingess notice was 
provided in a letter of May 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service medical records, outpatient 
medical records and private medical records have been 
obtained.  The veteran afforded a VA examination.  
Furthermore, the veteran was scheduled for a second VA 
examination which he cancelled.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Diabetes

Adjudicating an initial rating claim requires the Board to 
consider the degree of disability during the entire course of 
the claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniform rating is warranted.

Diagnostic Code 7913, provides that a 20 percent evaluation 
is authorized when the diabetes requires insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is authorized when the 
diabetes requires insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation is authorized when the 
diabetes requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions which require one or two hospitalizations per year 
or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Note (1) to Code 7913 authorizes separate 
evaluations for complications of diabetes unless they are 
part of the criteria used to support a 100 percent 
evaluation.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's statements describing his symptoms are 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence.

Service connection for diabetes mellitus, type II, was 
granted in a rating decision of December 2003 with an 
evaluation of 20 percent disabling.  The veteran is appealing 
the initial evaluation.

This claim was previously remanded for further evidentiary 
development in August 2006.  In compliance with the Board's 
remand the veteran was scheduled for a VA examination in 
November 2006 which he cancelled.  38 C.F.R. § 3.655 (a) and 
(b) provides the following:

(a)  General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.

(b)  Original or Reopened Claim or Claim for Increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

The Board finds that since the veteran's claim is an original 
compensation claim, 38 C.F.R. § 3.655(b) is for application.  
Therefore, because the veteran failed to report for his VA 
examination, the Board is compelled to evaluate the claim on 
the existing record.  38 C.F.R. § 3.655(b).

At a VA examination of October 2003 the veteran reported 
using insulin to control his diabetes.  He complained of 
tingling in his hands and both feet with decreased sensation.  
He reported having swollen feet at times.  He was being 
treated with two doses of insulin a day.  Physical 
examination revealed slightly decreased sensation in the 
extremities to light touch and pin prick in a stocking/glove 
distribution.  Otherwise, there were normal reflexes and 
normal muscle strength.  The diagnosis was diabetes which was 
poorly controlled.  A probability of retinopathy from history 
was noted.  However, there was no evidence to suggest that 
the veteran suffered from nephropathy and retinopathy.

Private medical treatment records of October 2003 note that 
the veteran was on a diabetic diet.  

In a Notice of Disagreement received in April 2004 the 
veteran stated that he was insulin dependent with an 1800 
calorie a day diet and that he needed a wheelchair to move 
around the house.  He stated his activities around the house 
were very limited and that he could not climb or bend over 
and that his mobility was rapidly deteriorating.

Private medical records of May 2004 note that the veteran was 
on two doses of insulin a day to control his diabetes.  

A VA examination report of September 2005 notes that the 
veteran had a longstanding history of coronary artery disease 
and was oxygen and steroid dependent with several 
exacerbations during the year requiring hospitalization.  The 
veteran reported severe hypoglycemia which has been difficult 
to control even with insulin.  He reported being hospitalized 
approximately once a year for his diabetes.  He reported 
being hospitalized in the past for diabetic coma with an 
intensive care unit stay.  He takes insulin four to five 
times a day.  He reported numbness and tingling in his feet 
and hands bilaterally.  He denied any retinopathy, however he 
did report blepharitis, watery eyes and blurry vision.  He 
denied any problems with his kidneys.  He reported severe 
angina for the last 9 to 10 years with severe chest pains 
episodes which cause shortness of breath and which radiate to 
his back and into his left shoulder blade.  He also reported 
a history of high blood pressure.  He was diagnosed with 
diabetes mellitus, type 2, insulin dependent.  The examiner 
noted that there was evidence to suggest diabetic neuropathy, 
however, there was no evidence of retinopathy or nephropathy.  
The examiner noted that the diabetes is extremely brittle and 
that he has had many hospitalizations for this with much 
difficulty in controlling his blood sugar.  He noted the 
veteran suffers from multiple episodes of hypoglycemia per 
week despite being monitored even in a rehab inpatient 
program.

At the Travel Board hearing of April 2006 the veteran 
testified that he was on a restricted diet for his diabetes, 
was taking insulin twice a day and had noticed some 
peripheral neuropathy in his lower extremities.  He testified 
that even if he did not have the lung and breathing problems 
and if he did not need oxygen, he believed he could not get 
up from his wheelchair due to the condition of his legs and 
the fact that his ankles swell up often.  Even if they were 
to take the oxygen off, he stated he could not do much for a 
long time as he gets tired very easily.  He sees a doctor 
twice a year for his diabetes and a nurse every other week.  
He stated he sometimes had sensation in his legs and other 
times he did not.  He noted he gets tired a lot because of 
his oxygen.  

The veteran is currently evaluated as 20 percent disabling.  
To warrant a higher evaluation of 40 percent, the evidence of 
record must show that the veteran requires insulin, a 
restricted diet and regulation of activities.  After a 
careful review of the evidence of record the Board finds that 
an evaluation in excess of 20 percent disabling is not 
warranted for the veteran's diabetes mellitus, type II.

The evidence is clear that the veteran's diabetes mellitus 
requires the use of insulin and a restricted diet.  However, 
there is no competent evidence that his treating physicians 
have regulated his activities due to his diabetes.  The 
veteran has reported that even if he did not need oxygen and 
was not wheelchair bound due to his respiratory disorder, he 
still could not get up from his wheelchair and his movements 
and activities would be restricted due to the weakness, lack 
of sensation and swelling in his legs associated with his 
diabetes.  However, the Board notes that the veteran is 
competent to report symptoms as he perceives them through his 
sense, however, he is not competent to provide evidence on 
medical causation.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  While the veteran is competent to state that his 
feet swell up and he has decreased sensation in his legs, he 
is not competent to attribute these symptoms to his diabetes.  
There is no medical evidence of record of any findings of 
neuropathy or numbness in his lower extremities due to his 
diabetes.  At the September 2005 VA examination the examiner 
noted that there was evidence to suggest diabetic neuropathy, 
however, he did no make a conclusive diagnosis of the same.  
A VA examination had been scheduled in order to evaluate the 
residuals of the veteran's diabetes, including any existing 
neuropathies, however, the veteran did not report to the 
examination.  

Furthermore, the Board notes that at the VA examination of 
September 2005, the veteran reported needing hospitalizations 
at least twice a year for his diabetes and suffering from 
recurrent hypoglycemic episodes.  However, there is no 
objective evidence of record showing the reported 
hospitalizations.  There are no medical records of the 
veteran having been hospitalized for his diabetes or any 
hypoglycemic episodes.  The record does contain numerous 
treatment records documenting hospitalizations for his 
respiratory problems.  In addition, while the veteran 
testified at the hearing that he had a nurse who visited him 
every other week, it was not clear from the testimony whether 
the nurse came to see the veteran solely for his diabetes or 
due to his other conditions.  The veteran has not submitted 
the treatment reports from the nurse or any other medical 
evidence which would confirm that the nurse's visits are 
required for the treatment of his diabetes.  Finally, the 
Board notes that there has been no retinopathy or nephropathy 
diagnosed associated with his diabetes. Therefore, the Board 
finds that there are no complications that would warrant an 
increased evaluation under Code 7913 or a separate evaluation 
under another diagnostic code.  While the veteran is 
competent to present evidence on symptomatology, he failed to 
describe how his activities have been regulated or restricted 
by his diabetes.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Based on the above evidence and analysis, the Board finds 
that the veteran's diabetes mellitus, type II, does not 
warrant an evaluation in excess of 20 percent disabling.  The 
preponderance of the evidence is against a higher evaluation 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert, supra.

Respiratory Disability 

The veteran has appealed the denial of service connection for 
a respiratory disorder.  Service connection may be 
established for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In this case, the veteran's service records are silent for 
complaints or manifestations of a respiratory disability.  
When examined prior to release from active duty, the lungs, 
chest and X-ray film were normal.  This tends to establish 
that a chronic respiratory disability was not present during 
active service.  Furthermore, there is no reliable evidence 
linking a respiratory disability to service.  When seen in 
September 1998, his past history was notable for asthma, 
diagnosed 7.5 years earlier, a history of pneumonia in 1994 
and a spontaneous pneumothorax in 1974.  Diagnoses included 
chronic obstructive pulmonary disease and status asthmaticus. 
The veteran's history, obtained for treatment purposes is 
probative and tends to establish a remote post-service 
onset.  His medical history is also consistent with his 
testimony to the effect that he had a post-service onset.

The Board is aware of the veteran's belief that his 
respiratory impairment is attributable to service, including 
Agent Orange exposure.  However, he is not a medical 
professional and he is not competent to establish the 
etiology of his post-service disability.

Based upon the normal in-service findings, evidence 
demonstrating a post-service onset and an absence of 
competent evidence attributing the disease processes to 
service, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER


An evaluation in excess of 20 percent for diabetes mellitus, 
type II, is denied.

Service connection for a respiratory disability is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


